Citation Nr: 0716979	
Decision Date: 06/07/07    Archive Date: 06/18/07

DOCKET NO.  05-21 246	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The veteran had active service from September 1982 to March 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a January 2005 rating determination by the above 
Regional Office (RO).


FINDING OF FACT

The veteran has not submitted or identified competent medical 
evidence of a current psychiatric disability, and even when 
assuming a disorder is present, he has submitted competent 
medical evidence of a nexus between any currently diagnosed 
psychiatric disorder and any event or incident during his 
active military service.  


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Pertinent Laws and Regulations

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.303 (2006).  Where there is a chronic 
disease shown as such in service or within the presumptive 
period under 38 C.F.R. § 3.307 so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Factual Background and Analysis

In this case, service medical records (SMRs) show the veteran 
underwent a psychiatric evaluation in January 1984 for severe 
depression and suicidal thoughts which were attributed to 
chronic headaches.  At that time, it was also noted that the 
veteran experienced problems with his unit and that his rank 
had been reduced to an E-2.  He was discharged from service 
not long thereafter in March 1984.  

There are essentially no other pertinent medical records 
associated with the claims file until a period of psychiatric 
hospitalization in December 1997, 13 years after his service 
separation.  While hospitalized, a psychiatric evaluation 
revealed diagnoses of psychosis, not otherwise specified, and 
cocaine dependence.  Rule out cocaine-induced psychotic 
disorder with delusions and rule out cocaine-related disorder 
not otherwise specified were noted as well.  However, the 
discharge summary reports show a discharge diagnosis of 
cocaine induced psychotic disorder with delusions.  In an 
attached clinical discharge summary, the veteran also stated 
that he "gets psychotic when he uses drugs."  

Thereafter, the record is void of any complaints of or 
treatment for a psychiatric disorder.  The RO received the 
veteran's application for benefits in 2004.

After carefully reviewing the evidence of record, the Board 
finds that a preponderance of the evidence weighs against the 
veteran's claim of entitlement to service connection for an 
acquired psychiatric disorder.  Indeed, the Board is 
cognizant of the veteran's service medical records, which 
show treatment for mental problems to include depression.  
Nonetheless, the record is void of any competent medical 
evidence showing a current diagnosis of a psychiatric 
disorder.  See generally Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998) (holding that a grant of service connection 
requires that there be a showing of disability at the time of 
the claim, as opposed to some time in the distant past); see 
also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1998).  
Moreover, even when the veteran was hospitalized at the Elgin 
Mental Health Center in 1997, approximately 10 years ago, 
those records clearly show, through competent medical 
notations and even the veteran's own statements, that, at 
that time, he had a cocaine-induced psychotic disorder with 
delusions.  Thereafter, the record is again silent with 
regard to any complaints of or treatment for an acquired 
psychiatric disorder.  In light of the foregoing, the Board 
finds that the competent medical evidence fails to show that 
the veteran has a current chronic disability.  Rather, the 
competent medical evidence shows that post service the 
veteran received treatment for cocaine induced psychotic 
problems and that he has not received treatment since that 
time.  

The Board also acknowledges that the Court of Appeals for 
Veterans Claims (Court) has established that symptoms, not 
treatment, are the essence of continuity of symptomatology, 
and the veteran contends that he currently has a psychosis 
that is "directly related to [his] military condition."  
See Notice of Disagreement received in May 2005.  In this 
case, the veteran has not alleged that he has experienced 
symptoms from a chronic acquired psychiatric disorder since 
military service.  Moreover, even if such an assertion is 
indicated, in analyzing a claim, the lack of evidence of 
treatment may bear on the probative value of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488 (1997); see 
also Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) 
("evidence of a prolonged period without medical complaint 
can be considered, along with other factors concerning the 
veteran's health and medical treatment during and after 
military service").  In this case, there is a large gap in 
the evidence of psychiatric treatment between the veteran's 
separation from service, in 1984 and 1997.  Although the 
veteran indicated treatment from a private facility in 1984, 
when those records were requested neither the facility nor 
the veteran submitted any.  As such, the claims file does not 
contain any medical evidence or competent information dated 
within the first decade after service which documents 
complaints, treatment, or a diagnosis related to his in-
service psychiatric problems.  More importantly, in 1997, 
when treatment is received, it is clearly attributed to 
cocaine abuse.  It is also noted that since 1997, a current 
diagnosis of a psychiatric disorder or any treatment 
therefrom has not been demonstrated.  Thus, the evidence 
preponderates against the veteran's claim in this regard.  

Although the veteran is competent to report the symptoms he 
experienced in service, he is not competent to render a 
current diagnosis of a psychiatric disorder or etiologically 
relate any claimed disorder to service or any events of 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to render medical 
opinions).  As noted, in this case the only post service 
treatment received for a mental problem was 10 years ago, and 
at that time, the discharge diagnosis was cocaine-induced 
psychotic disorder with delusions.

At this time, the Board acknowledges that the veteran was not 
examined for the purpose of addressing his claim for service 
connection for an acquired psychiatric disorder; however, 
given the facts of this case a VA examination is not 
required.  Specifically, under the statute, an examination or 
opinion is necessary to make a decision on the claim when the 
record (1) contains competent evidence that the claimant has 
a current disability or persistent or recurrent symptoms of 
the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; and (3) does not contain sufficient 
medical evidence for VA to make a decision.  See 38 U.S.C.A. 
§ 5103A(d).  

In this case, there is no indication that the veteran has a 
current psychiatric disorder, and even when assuming that a 
disorder could be present, there is no credible, competent 
evidence indicating that any claimed psychiatric disorder may 
be associated with service.  Instead, the competent medical 
evidence of record shows that the veteran experienced a 
cocaine induced psychotic disorder with delusions in 1997.  
Because the evidence of record is sufficient to make a 
decision on the claim, VA is not required to provide the 
veteran with a medical examination absent a showing by the 
veteran of a current disability and an indication of a causal 
connection between the claimed disability and service.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the claim, and there 
is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b) 
(West 2002).


Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in a Statement of the Case 
(SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
a SOC or supplemental SOC (SSOC), is sufficient to cure a 
timing defect). 

In a September 2004 letter, the RO informed the veteran of 
its duty to assist him in substantiating his claim under the 
VCAA, and the effect of this duty upon his claim.  These 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

The Board finds that the contents of the above letter 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided opportunities to 
submit additional evidence.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  In 
addition, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In addition to the foregoing analysis, to whatever extent the 
recent decision of the Court in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial to the veteran.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


